Citation Nr: 1213391	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-16 423	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to special monthly pension on account of the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel

INTRODUCTION

The Veteran had active military service from July 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2010 decisions of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin.

In September 2010, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran receives nonservice-connected disability pension, but is not in receipt of service connection for any disability.

2.  The Veteran is not blind or nearly blind, or a patient in a nursing home.  

3.  It is as likely as not that the Veteran has a factual need for aid or attendance of another person.


CONCLUSION OF LAW

The criteria for special monthly pension, based on the need for regular aid and attendance of another person, have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case is not service-connected for any disabilities, but has been in receipt of nonservice-connected pension benefits since March 1993.  He now seeks entitlement to special monthly pension based on need of regular aid and attendance of another person.  In support of his claim, he asserts that his cognitive, psychiatric, and orthopedic disabilities render him in need of constant assistance with household chores and basic living activities and prevent him from leaving his home unattended.

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a Veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521 (West 2002 & Supp. 2011); 38 C.F.R. § 3.351(a), (b) (2011).  

To establish a need for regular aid and attendance, the Veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) (2011).

Bedridden is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Board notes that a Veteran receiving nonservice-connected pension may also receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  In this case, however, the Veteran has not specifically claimed entitlement to an increased rate of pension under the criteria set forth in 38 U.S.C.A. § 1521(e).  Moreover, even if he had, the Board observes that such a claim would lack legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  That is because, for the reasons outlined below, the Board has decided to grant special monthly pension pursuant to the aid and attendance criteria.  38 U.S.C.A. § 1521(d). This represents a greater benefit than an award of special monthly pension based on housebound status.  As such, the criteria of 38 U.S.C.A. § 1521(e) may not be used to afford the Veteran additional benefits in this instance.

Applying the above legal principles to the facts of this case, the Board observes that the Veteran does not allege blindness or near blindness, nor is he in a nursing home because of mental or physical incapacity.  As such, his entitlement to the benefits sought turns on whether there is sufficient evidence of a factual need for regular aid and attendance.  For the reasons that follow, the Board concludes that such evidence has been presented.

With respect to the particular evidence submitted, the Board notes that the claims file consists of VA outpatient treatment records, compiled from October 2008 to July 2010; reports of VA Aid and Attendance and Housebound Examinations conducted in October 2008 and May 2009; a written statement from the Veteran's home health care provider, dated in May 2009; and written assertions and transcribed testimony from the Veteran and his representative.  That evidence will be addressed as pertinent.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

The Veteran's VA treatment records reflect that he has received ongoing outpatient care for numerous physical and cognitive disabilities, including degenerative disc disease of the cervical and lumbar spine, residuals of a left ankle fracture, benign atrophy of the prostate, major depressive disorder associated with the December 2007 death of his spouse, and cognitive impairment.  Significantly, those records also show that the Veteran's worsening back problems led to his early retirement from the civilian workforce.  

While none of the Veteran's treating VA clinicians have specifically commented on his need for regular aid and attendances, this issue was addressed in the October 2008 VA examination conducted in support of his claim.  During that examination, the Veteran indicated that he was unable to bend or twist at waist and had limited ability to bend at the knees.  He also stated that he relied on a cane and walker to ambulate around the house and was wheelchair-dependent for longer distances.

Clinical testing confirmed the Veteran's prior diagnoses of degenerative disc disease of the cervical and lumbar spine and cogitative impairment.  Nevertheless, the examiner determined that the Veteran remained able to independently dress, bathe, and attend to basic hygiene matters.

A follow-up VA aid and attendance examination was administered in May 2009.  At that time, the Veteran was found to display good posture, despite his chronic lumbar pain.  In addition, he was determined to be ambulatory, albeit with the aid of a cane, and to be free of bowel and bladder control problems.  Significantly, the Veteran was also noted to remain independent in terms of his ability to bathe, dress, and leave his residence. 

Notwithstanding the above examiners' findings, a contemporaneous affidavit from the Veteran's home health care provider confirmed that she was contracted through VA to assist the Veteran with household chores and daily living activities.  Significantly, that provider indicated that she not only assisted the Veteran with laundry, cooking, cleaning, and errands but also helped him ambulate around his home, take medications, bathe, dress, and attend to other toiletry matters.

In his subsequent written statements and Board testimony, the Veteran noted that he had lost the services of his home health care provider.  However, he emphasized that this was due to fiscal constraints at his local VA medical center and not a reflection of any improvement in his overall health.  The Veteran further stressed that, far from improving, his combined disabilities had markedly worsened in recent months to the point that he was dependent on his son and long-time friend for daily assistance.  

Specifically, the Veteran testified at his September 2010 video hearing that he currently suffered from chronic back and left ankle pain, bowel and bladder incontinence, lower extremity muscle atrophy, upper extremity motor skill impairment, depression, memory loss, and vision problems.  Those symptoms, he added, forced him to rely on his son and friend for help with cleaning, feeding himself, taking medications, showering, and other routine living activities.  The Veteran's assertions in this regard were corroborated by his representative, who was present at the hearing and indicated that the Veteran could no longer leave his home unassisted, even during emergencies, and that he required extensive care each day in meeting his basic needs.

While mindful of the Veteran's layman status, the Board nevertheless finds that he is competent to report symptoms, such as chronic back pain, incontinence, depression, and memory loss, which are within the realm of his personal experience.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board considers the Veteran's statements and testimony to be credible as they are internally consistent and in concert with the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that, as a finder of fact, the Board may consider internal inconsistency, facial plausibility, consistency with other evidence, and demeanor when weighing lay statements and hearing testimony).  Indeed, the lay accounts have been corroborated by the signed affidavit from the home health care provider, who attested to the Veteran's need for aid with routine chores and day-to-day living activities.  The Board is cognizant that this home health care provider is not a licensed physician.  Nevertheless, she is competent, in her capacity as a medical professional, to bear witness to the severity of the Veteran's overall disabilities and their effect on his ability to meet his daily needs.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, her assertions in this regard are considered credible in the absence of competent contradictory evidence.  Caluza, 7 Vet. App. at 511.

The Board acknowledges that contradictory evidence may arguably be held to exist in the reports of the Veteran's prior aid and attendance examinations.  However, the Board finds those October 2008 and May 2009 reports to be of reduced evidentiary value as they were neither based on a review of the Veteran's pertinent history nor supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the Board considers it significant that those reports predated and, thus, did not take into account the most recent evidence regarding the impact of the Veteran's combined disabilities.  That evidence, for the foregoing reasons, has been deemed not only favorable but probative with respect to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Moreover, the Board finds that the Veteran has provided an unwavering account of severe physical and mental impairment, which is lent additional credence by the medical evidence, most notably his VA treatment reports.  As noted above, those records signal that the Veteran's combined physical and mental disorders have markedly worsened over time.  Further, while mindful that the treatment reports associated with the claims file are only current up through January 2010, the Board nevertheless finds them sufficient to establish a pattern of increasing disability.  This adds to the overall plausibility of the Veteran's claim.

In sum, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran is currently in need of the aid and attendance from another person in ordinary activities of daily living.  Under the provisions of 38 U.S.C.A. § 5107(b) (West 2002), reasonable doubt is to be resolved in the Veteran's favor in a case, such as this, where there is an approximate balance of positive and negative evidence regarding a material issue.  See 38 C.F.R. § 3.102 (2011).  Accordingly, as the evidence is nearly balanced, the Board finds that it is as likely as not that the Veteran has a factual need for aid or attendance of another person.  In light of this finding, the Board concludes that the Veteran is entitled to special monthly pension based on the need for aid and attendance.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. §§ 3.351, 3.352.


ORDER

Entitlement to special monthly pension on account of the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of monetary awards.



________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


